Citation Nr: 0833178	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  03-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for 
pyelonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which in part, denied an 
increased (compensable) rating for pyelonephritis.    

The veteran appealed the September 2002 rating decision to 
the Board.  In a March 2006 decision, the Board denied the 
appeal as to the pyelonephritis rating claim, and with 
respect to two other appealed claims. 
 
The veteran subsequently appealed the September 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), only with respect to the pyelonephritis 
rating claim.  He did not challenge the Board's denial as to 
the other two claims denied in the March 2006 Board decision.  

In March 2008, the Court issued a memorandum decision in 
which the Court vacated that part of the Board's September 
2002 decision pertaining to the pyelonephritis rating claim; 
and remanded the case to the Board for compliance with 
instructions in the Court's decision.  On considering the 
other two claims abandoned, the Court otherwise affirmed the 
Board's decision.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's Memorandum Decision of March 2008, the Court 
discussed the appellant's argument that the Board failed to 
provide an adequate statement of its reasons and bases for 
denying the claim for an increased rating for the service-
connected pyelonephritis; and that VA failed to provide an 
adequate examination.  The Court discussed its review of the 
background of relevant evidence and its analysis of the 
appeal.  The Court vacated that part of the Board's March 
2006 decision denying the claim for an increased disability 
rating for the service-connected kidney disease; and remanded 
the matter for further adjudication consistent with its 
decision.  
 
The veteran is claiming entitlement to an increased 
(compensable) disability rating for his service-connected 
pyelonephritis.  Pyelonephritis is an inflammation of the 
kidney (nephritis) and renal pelvis due to bacterial 
infection; it begins in the interstitial tissues and extends 
to involve the tubules, glomeruli, and then the renal blood 
vessels; and can be acute or chronic.  See Dorland's 
Illustrated Medical Dictionary 1229, 1549 (30th ed. 2003).
 
The Board has reviewed the claims file, including the Court's 
Memorandum Decision, and determined that further development 
is necessary prior to adjudicating the claim on remand from 
the Court.  For the following reasons, a new examination is 
necessary to determine the level of severity of the veteran's 
service-connected pyelonephritis.   

First, a principal criticism of the Court concerning the 
Board decision on this matter was that the Board failed to 
adequately discuss medical evidence that indicated the 
veteran had decreased kidney function which was due to the 
service-connected pyelonephritis.  In this regard, the Court 
noted that in an August 2002 VA examination, the examiner 
diagnosed "recurrent pyelonephritis with decreased kidney 
function."  The Court determined that the Board failed to 
take this evidence into account when the Board determined 
that a compensable evaluation was not warranted on the basis 
that the medical records indicated that all of the renal 
symptoms were attributable to the veteran's diabetes and not 
to his history of pyelonephritis.

Evaluation of the veteran's service-connected pyelonephritis 
is appropriately evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7504.  Under that code, pyelonephritis is 
evaluated as either renal dysfunction or urinary tract 
infection, based on which is predominant.  The current record 
does not reflect that a urinary tract infection is a 
predominant condition as compared to renal dysfunction.  

There is, however, evidence of renal dysfunction in terms of 
criteria as described for that condition under 38 C.F.R. 
§ 4.115b.  Under that, a 30 percent disability rating is 
warranted if the following condition is met: albumin constant 
or recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  

With respect to the condition of hypertension, a 10 percent 
disability rating is warranted for hypertension if diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more, or if there is a history of 
diastolic pressure that is predominantly 100 or more and the 
condition requires continuous medication for control.  

Review of the claims file shows that there is medical 
evidence of decreased renal function, in terms of various 
functions including decreased glomular filtration rate and 
hypertension.  The difficulty in adjudication of the claim 
arises from the fact that in addition to the service-
connected pyelonephritis, there is medical evidence of an 
over 20-year history of (nonservice-connected) diabetes with 
extensive diabetic vascular disease.  The diabetes mellitus 
has been associated by medical evidence to elements of the 
veteran's renal dysfunction.  

The VA examiner in an August 2002 VA examination diagnosed 
both diabetes mellitus, type II, as well as recurrent 
pyelonephritis with decreased kidney function.  That examiner 
did not, however, identify which specific renal 
symptomatology was etiologically linked to the diagnosed 
pyelonephritis alone, as distinguished from any which was 
associated with nonservice-connected disorders such as the 
diabetes mellitus.  

The record otherwise, including the report of a September 
2005 VA examination, does contain medical evidence linking 
certain symptomatology of renal disease-glomerular 
filtration rate and hypertension-to the diabetes mellitus.  
To the extent that the etiology of any renal symptomatology 
arises from the diabetes (or any other conditions not 
service-connected), then that symptomatology would not be 
considered in evaluating the service-connected 
pyelonephritis.  

In looking at the medical records on file including VA 
examination reports, an opinion is needed to provide 
clarification as to differentiating the symptomatology of the 
service-connected pyelonephritis, from that of the 
nonservice-connected diabetes mellitus.  Of course, if there 
is a question as to which condition causes certain 
symptomatology listed as criteria for rating the service-
connected pyelonephritis, the benefit of the doubt should be 
credited to the veteran.   

Further, after the March 2006 Board decision, the veteran 
submitted a statement in July 2006 in which he stated that 
his condition had worsened.  To the extent there is evidence 
that the condition has worsened since the last VA examination 
in 2005, the veteran is entitled to a new VA examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA or private 
treatment records not on file pertaining 
to the veteran's kidney 
symptomatology/pyelonephritis.

2.  Schedule the veteran for a VA urinary-
renal system examination for compensation 
and pension purposes, to determine the 
nature and severity of his service-
connected pyelonephritis.  

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report; and 
specifically discuss findings and 
diagnoses contained in the August 2002 and 
September 2005 VA examination reports, and 
comment on any conflicting differences.   

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, including all pertinent 
laboratory testing for evaluation of renal 
function; and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused specifically by the service-
connected pyelonephritis alone; or 
aggravated by that disability.  

The examiner should identify any urinary-
renal system symptoms, to include 
renovascular hypertension, decreased 
glomular filtration rate, etcetera; and 
respective etiologies.  The examiner 
should identify any such symptoms arising 
etiologically from the service-connected 
pyelonephritis, and distinguish those from 
any such symptoms arising from any other 
nonservice-connected conditions to 
specifically include the diagnosed 
diabetes mellitus.    

The examiner should comment on apparently 
conflicting conclusions contained in the 
August 2002 and September 2005 VA 
examination reports.  Specifically, the 
examiner should provide an opinion to 
harmonize or otherwise explain any 
conflict between the August 2002 diagnosis 
of "recurrent pyelonephritis with 
decreased kidney function," and the 
September 2005 opinion that "the renal 
disease including decreased GFR (glomular 
filtration rate) and hypertension is very 
likely due to his diabetes and not to his 
history of pyelonephritis."  The examiner 
should opine as to what symptomatology if 
any accounts for the "decreased kidney 
function" that the August 2002 examiner 
associated with the diagnosis of 
"recurrent pyelonephritis."

The examiner should specifically comment 
on whether, due to the veteran's 
pyelonephritis, any of the following 
conditions are present:

a.  urinary tract infection; and if so, 
whether this requires long-term drug 
therapy or multiple hospitalizations 
per year (how many) or intermittent 
intensive management; or results in 
recurrent symptomatic infection 
requiring drainage/frequent 
hospitalizations (more than two) or 
continuous intensive management; and/or 

b.  renal dysfunction; and if so, 
results of associated laboratory tests 
of renal function, blood pressure 
findings; presence or history of any 
acute nephritis including 
pyelonephritis; presence of edema, 
generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss or limitation of exertion; or 
decreased function of other organ 
systems including cardiovascular.

3.  Then, following any additional 
development deemed appropriate by the 
AMC/RO, readjudicate the claim under 
review.  If a benefit sought is not 
granted, issue the veteran and his 
representative a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

